                              Case 1:21-cr-00021-SM Document 5 Filed 01/12/21 Page 1 of 1


  AO 442 (Rev. 11/11) Arrest Warrant



                                            United States District Court
                                                                                                                    DEC 2 2 2020
                                                                        for the

                                                           District of New Hampshire                        US MARSHALS SERVICE
                         United States of America
                                    V.

                                                                                  Case No. ^.20-111]- 229-01 -AJ
FILED - USDC -NH Ryder Winegar
2021 JfiN 12ph1:^2


                                Defendant


                                                         ARREST WARRANT

   To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
  (name ofperson to be arrested) Ryder \A^negar                                                                                             >
   who is accused of an offense or violation based on the following document filed with the court:

   □ Indictment                □ Superseding Indictment        □ Information         □ Superseding Information            ^ Complaint
   □ Probation Violation Petition              □ Supervised Release Violation Petition        □ Violation Notice          □ Order of the Comt

   This offense is briefly described as follows:
     18 U.S.C. § 115(a)(1)(B) - Threats Against Members of Congress




   Date:           12/21/2020
                                                             » HEW VI                           Issuing officcrl signahjre .

   City and state:          Concord, New Hampshire                                  Andrea K. Johnstone. U.S. Maaistrate'Judga
                                                                                                  Printed name and title- — • ~   '



                                                                        Return


             This warrant was received on (date)        ^ L ''TT '10\o       , and the person was arrested on (date) 1 ~ H - Xo\ \
   at (city and state)      (lo4 I-qa ^ aaA-

   Date:      I
                                                                                               Arresting officer's signature



                                                                                                  Pntued name and title
